NUMBER 13-08-00177-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
______________________________________________________________

              IN THE MATTER OF D. K. B., A CHILD
_____________________________________________________________

              On Appeal from the 25th District Court
                    of Lavaca County, Texas.
______________________________________________________________

                          MEMORANDUM OPINION

                 Before Justices Rodriguez, Garza, and Vela
                     Memorandum Opinion Per Curiam

       Appellant, Cassie Cumby, attempted to perfect an appeal from an order entered by

the 25th District Court of Lavaca County, Texas, in cause number 07-04-20,601-CV, which

granted grandparent visitation and access. We dismiss the appeal for lack of jurisdiction.

       The order subject to appeal was signed on August 23, 2007, but the notice of

appeal was not filed until April 3, 2008. On April 18, 2008, the Clerk of this Court notified

appellant that the appeal did not appear to have been timely filed so that steps could be

taken to correct the defect, if it could be done. The Court requested that appellant file a
response regarding the timeliness of her notice of appeal, including citations to relevant

authorities, within ten days from the date of receipt of this Court’s letter.

       Appellant timely filed her response, in which she contends that her deadline to file

the notice of appeal was extended by virtue of stay orders entered by this Court and the

Texas Supreme Court in mandamus actions arising from the underlying case. The

chronology of relevant events is as follows.

       On September 5, 2007, appellant filed a petition for writ of mandamus and motion

for emergency relief in this Court, attacking the same order that is now subject to appeal.

On September 6, this Court granted appellant’s motion for emergency relief and stayed the

trial court's order granting grandparent visitation pending further order of this Court, or until

the case was finally decided. See Tex. R. App. P. 52.10(b) ("Unless vacated or modified,

an order granting temporary relief is effective until the case is finally decided."). After

requesting and receiving a response from the real party in interest, this Court lifted the stay

and denied the petition for writ of mandamus on October 15, 2007.

       On October 19, appellant filed a request for findings of fact and conclusions of law

in the trial court.

       On October 26, appellant filed a petition for writ of mandamus and motion for stay

in the Texas Supreme Court, again regarding the same order at issue herein. The

supreme court stayed the trial court’s order on November 29, pending its consideration of

the petition for writ of mandamus. On March 28, 2008, the supreme court lifted the stay

and denied the petition for writ of mandamus.

       On April 3, 2008, appellant filed her notice of appeal herein.



                                               2
       Appellant argues that the periods of time during which the trial court’s order was

stayed “do not count for purposes of calculating the appellate deadline” to file her notice

of appeal and so “the appellate deadlines were not running during these time periods.”

Appellant thus argues that her request for findings of fact and conclusions of law and her

notice of appeal were timely filed. According to appellant, the underlying cause was stayed

for 161 of the 224 days following entry of the order subject to appeal, and only 63

“unstayed” days had elapsed since the date of the trial court’s order before she filed her

notice of appeal. Appellant cites In re Reed, 901 S.W.2d 604 (Tex. App.–San Antonio

1995, orig. proceeding), and In re Kelleher, 999 S.W.2d 51 (Tex. App.–Amarillo 1999, orig.

proceeding), for the proposition that a stay entered in conjunction with a mandamus action,

as opposed to a suspension of the execution of a judgment entered in a regular appeal,

stays the trial court’s entire order and serves to maintain the status quo until it is lifted or

there is a final decision. See Kelleher, 999 S.W.2d at 52; Reed, 901 S.W.2d at 609.

       While we agree that a stay order entered in an original proceeding can stay an order

of the trial court, and can serve to maintain the status quo until the order of stay is lifted or

until there is a final decision in a case, we are unable to agree with appellant’s argument

that such stays operate to toll the appellate timelines. Neither Kelleher nor Reed stands

for this proposition, and we have found no authority suggesting that this is the case.

       The times for filing a notice of appeal are jurisdictional, and absent a timely filed

notice of appeal or an extension request, we must dismiss the appeal. See TEX . R. APP.

P. 2, 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (holding that

once extension period has passed, a party can no longer invoke an appellate court's



                                               3
jurisdiction); see also Barrera v. Canales, No. 04-01-00221-CV, 2001 Tex. App. LEXIS

3878, *2 (Tex. App.–San Antonio June 13, 2001, no pet.) (per curiam).

         The Court, having examined and fully considered the documents on file and

appellant’s failure to timely perfect her appeal, is of the opinion that the appeal should be

dismissed for want of jurisdiction. Accordingly, the appeal is hereby DISMISSED FOR

WANT OF JURISDICTION. See TEX . R. APP. P. 42.3(a),(c).

                                                  PER CURIAM

Memorandum Opinion delivered and
filed this the 8th day of May, 2008.




                                             4